Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed April 21, 2022 is acknowledged and has been entered.  Claims 36-47 have been amended. Claims 1-3, 7-10, 4-17, 21, 22, 25, 26, 51-59, 63-74, 78, 79, and 82-86 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention. Currently, claims 1-3, 7-10, 14-17, 21, 22, 25, 26, 36-47, 51-59, 63-74, 78, 79, and 82-86 are pending.  Claims 36-47 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 36-39, 41, 42, 44, and 46 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Balke et al. (EP 2790019 A1)- machine translation, is hereby, withdrawn.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a) on the basis of the filing dates of CHINA 201611026623.1 filed 11/22/2016, CHINA 201710395530.6 filed 08/15/2017, CHINA 201611034252.1 filed 11/22/2016, and CHINA 201611034237.7 filed 11/22/2016.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/CN2017/112145 filed 11/21/2017, is November 22, 2016 which is the filing date of Foreign Applications CHINA 201611026623.1, CHINA 201611034252.1, and CHINA 201611034237.7 from which the benefit of foreign priority is claimed. 
		 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 22-24 of copending Application No. 17/057,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite a chemiluminescence immunoassay method comprising mixing a sample containing a target analyte or molecule with chemiluminescence reagent comprising light emitting particles required for chemiluminescence immune reaction to form a mixture; irradiating the resultant mixture to initiate chemiluminescence; detecting/reading and recording a chemiluminescence signal value for n including two time points (t0, t1); and marking a growth rate A from n or the two signal values (RLUn: RLU1, RLU2). Growth rate A is compared against plotted chemiluminescence signal first-time-read-value and second-time-read-value from a known standard or a series of known standard substances having the same target analyte and used as positive control or against a standard curve. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. (EP 2790019 A1)- machine translation in view of LI et al. (CN 104991056 A)- machine translation.
	Balke et al. disclose an immunoassay method specifically configured for identifying high-dose (HD) hook effect occurrence in a sample; wherein the method is applicable for chemiluminescence immunoreaction detection assays [0001, 0006, 0009-0012, 0019].  The method as taught by Balke et al. comprises mixing a sample containing a target analyte (antigen or antibody) with chemiluminescent reagent to form a mixture; subjecting the resultant mixture to chemiluminescence reaction by incubation; measuring a signal produced by the immunoreaction complexes at different time points so as to determine a slope of a signal-time curve over a time interval; and comparing the slope with that of a reference standard. Balke et al. teach measuring a chemiluminescence signal produced by the chemiluminescence immunoreaction at different time points; wherein a chemiluminescence signal first-time-read-value (t0) and chemiluminescence signal second-time-read-value (t1) are obtained; thereby, determining a slope of a signal-time curve over a time interval (i.e. time intervals: 2 minutes, 30 minutes) [0005, 0018-0020, 0032]. According to Balke et al., if the slope A is equal to or greater than the slope of a standard curve of known standard reference(s), there is an HD-Hook effect and therefore requires dilution of the sample; and if the slope A is less than the slope of the standard curve of the known standard reference(s), there is no HD-Hook effect. Balke et al. teach determining the concentration of the target analyte (target antigen, target antibody) on the basis of the curve of the known standard reference; wherein the known standard reference having the highest analyte concentration has a concentration at which the HD-Hook effect starts to be produced [0008-0012, 0018-0020, 0032]. Balke et al. teach that the slope A of the signal-time curve can be determined with the aid of linear regression calculations (RLU1, RLU2).
	Balke et al. differ from the instant invention in failing to explicitly teach light-emitting particles and a secondary antibody or antigen labeled with a label as chemiluminescent reagent components.  
Li et al. disclose a chemiluminescence immunoreaction assay method and kit applicable for use in samples having excess antigens and/or antibodies, wherein high-dose hook effect (HD-Hook effect) occurrence is corrected (p. 1, last full ¶ to p. 2; p. 5, 1st full ¶).  The chemiluminescence immunoreaction assay method as taught by Li et al. is specifically a time-dependent multi-point antigen-antibody binding analysis method (i.e. detecting antigen: HBsAg) in serum by photoexcitation chemiluminescence using multipoint light initiated chemiluminescence assay (LICA); wherein t1 is a first-time-read-value and t2 is a second-time-read-value (p. 3, last 2 ¶s; p. 7, 2nd full ¶).  The chemiluminescent reagent components comprise light-emitting particles (luminescent microspheres) coated with primary antibody (anti-HBs), secondary antibody conjugated to detectable label (biotin, biotinylated), and also light-sensitive particles (photosensitive microspheres) (p. 7, 2nd full ¶; last full ¶: 2 Experimental Operation 4-9). The method as taught by Li et al. comprises mixing a sample containing a target analyte (antigen or antibody) with the  chemiluminescent reagents comprising the light-emitting particles coated with primary antibody (anti-HBs) and secondary antibody conjugated to detectable label (biotin, biotinylated) in LICA reaction plate to form a mixture; subjecting the resultant mixture to chemiluminescence reaction then placing the LICA reaction plate in a sensor having a light-emitting detector; and initiating chemiluminescence in the resultant mixture by irradiation.  Li et al. further teach measuring/recording a signal produced by the immunoreaction complexes in the resultant mixture continuously at different time points (15 minute intervals): a first-time-read-value (t1) and second-time-read-value (t2) up to 72 hours, thus showing growth rate A values; and comparing the results to known reference standards (standard curve) having first-time-read-values and second-time-read-values and thus showing growth rate A’ values (p. 7: 2 Experimental Operation 4 to p. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the light-emitting particles and labeled secondary antibody in the LICA system of LI into the chemiluminescence method of Balke to correct for HD-Hook effect because both Balke and LI, indeed, teach application of their systems and components to HD-Hook effect detection in chemiluminescence immunoassays.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in combining the particulate chemiluminescent binding reagent components of LI into the method taught by Balke because both of Balke and LI teach analogous art of detecting HD Hook effect in samples having excess target analytes/antigens.

Response to Arguments
7.	Applicant’s arguments with respect to claims 36-39, 41, 42, 44, and 46 as being anticipated by Balke et al. (EP 2790019 A1) have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
A) Applicant argues that the invention defined by ASN 17/057,737 is different from the claimed invention and therefore, is not subject to double patenting rejection because pending claims 36-47 recite initiating the mixture to be detected for two times successively to generate chemiluminescence and mark a growth rate A; whereas ASN 17/057,737 recite initiating the mixture to be detected for t times successively to generate chemiluminescence, record a signal value for n times, and select any two signal values from the 1-time recorded signal values.  Applicant contends that there is no limitation to the number of initiations and recordations.
	Applicant’s argument is not persuasive because the double patenting rejection is on the basis of nonstatutory obviousness double patenting rejection (“ODP”). A nonstatutory ODP rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). In this case, both applications recite a chemiluminescence immunoassay method comprising mixing a sample containing a target analyte or molecule with chemiluminescence reagent comprising light emitting particles required for chemiluminescence immune reaction to form a mixture; irradiating the resultant mixture to initiate chemiluminescence; detecting/reading and recording a chemiluminescence signal value for n including two time points (t0, t1); and marking a growth rate A from n or the two signal values (RLUn: RLU1, RLU2). Growth rate A is compared against plotted chemiluminescence signal first-time-read-value and second-time-read-value from a known standard or a series of known standard substances having the same target analyte and used as positive control or against a standard curve. Accordingly, the ODP rejection is maintained for reasons of record.

	B) Applicant argues that amended claim 36 is not anticipated by BALKE because BALKE is based on immunoprecipitation, does not teach light emitting particles and a secondary antibody/antigen labeled with a label which are necessary and required to perform the claimed chemiluminescence assay. 
	Applicant’s argument is not persuasive because LI is relied upon as a secondary reference to BALKE in the current 103 rejection supra for teaching light emitting particles and a secondary antibody/antigen labeled with a label for applications in chemiluminescence immunoreaction assay.
Responsive to Applicant's arguments against the BALKE reference individually in pages 34-36, one cannot show nonobviousness by attacking a reference individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over BALKE in view of LI.

	C) Applicant argues that although LI teaches using chemiluminescence reagent components comprising light emitting particles coated with a primary antibody/antigen and a biotinylated (labeled) second antibody/antigen, LI does not disclose the light emitting particles to emit at least twice by initiating chemiluminescence twice and recording the chemiluminescence read values. Applicant contends in page 33 of Applicant’s Remarks that “up until application date, all chemiluminescence assay procedures require termination of chemiluminescent immunoreaction prior to initiation of chemiluminescence” by irradiation; and the technical feature recorded in amended claim 36 which recites ‘subjecting the mixture to a chemiluminescent immunoreaction, initiating chemiluminescence by irradiation, recording a first-time-read-value and a second-time-read-value with respect to the chemiluminescence signal’ means subjecting the mixture to a chemiluminescent immunoreaction, after some time, terminating chemiluminescent immunoreaction, initiating chemiluminescence for the first time by irradiation, recording a first-time-read-value; then, continue [to] subjecting the mixture to a chemiluminescent immunoreaction, after some time, terminating chemiluminescent immunoreaction, initiating chemiluminescence for the second time by irradiation, and recording a second-time-read-value.” “The technical feature recorded in amended claim 36: ‘a growth rate from the first-time-read-value to the second-time-read-value" refers to a growth rate of the difference between the two values.”
Responsive to Applicant's arguments against the BALKE reference and the LI reference individually in pages 36-37, one cannot show nonobviousness by attacking a reference individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over BALKE in view of LI. As set forth herein supra, LI is relied upon for the disclosure of light-emitting particles coated with primary antibody and biotinylated (labeled) secondary antibody for applications in samples having excess antigens and/or antibodies to remove or correct for HD-Hook effect.  LI is further relied upon for the teaching of time-dependent multi-point antigen-antibody binding analysis using multipoint LICA; wherein t1 is a first-time-read-value and t2 is a second-time-read-value. Specifically, the sample resultant mixture is incorporated into a LICA reaction plate whereupon chemiluminescence is initiated and a chemiluminescence signal value is detected and recorded using a light-emitting detector continuously at different time points, such as a first-time-read-value (t1) and second-time-read-value (t2) (at least twice) and up to 72 hours; and growth rate A value is marked from the first time read value to the second time read value. Accordingly, the combination of BALKE and LI appears to read on and suggest Applicant’s claimed invention.  
As to Applicant’s argument that the claim language of claim 36 means, defines, and/or explicitly or implicitly sets forth: subjecting the mixture to a chemiluminescent immunoreaction, after some time, terminating chemiluminescent immunoreaction, initiating chemiluminescence for the first time by irradiation, recording a first-time-read-value; then, continue [to] subjecting the mixture to a chemiluminescent immunoreaction, after some time, terminating chemiluminescent immunoreaction, initiating chemiluminescence for the second time by irradiation, and recording a second-time-read-value; it is deemed that such feature or combination of steps is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Claim 36 simply recites, “An immunoassay method, comprising the steps of (1) mixing …, subjecting the mixture to a chemiluminescent immunoreaction, initiating chemiluminescence by irradiation, recording a first-time-read-value and a second-time-read-value with respect to the chemiluminescence signal, ….” using the open-ended “comprising” transitional phrase.
	The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. MPEP 2111.03.

9.	No claims are allowed.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 10, 2022